DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-117 have been cancelled.
Claims 138-139 have been added. 
Claims 118-139 remain pending and are allowed. 

Allowable Subject Matter
Claims 118-139 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent claims 118 and 128 have been amended to recite a promotion and marketing service account and one or more third party application accounts (i.e., two distinct accounts). Claims 118 and 128 also recite:
receive service account data for accessing a promotion and marketing service account on behalf of a first consumer; 
receive third party application account data for accessing one or more third party application accounts on behalf of the first consumer;
connect with the one or more third party application accounts via the network and access the one or more third party application accounts on behalf of the first consumer, such that the system has a concurrent connection with the promotion and marketing service account and the one or more third party application accounts, wherein the promotion and marketing service account is configured to access data associated with the first consumer from the one or more third party application accounts, and, 
monitor, by the promotion and marketing service account, the one or more third party applications for interaction with the message. 
That is, the system of the claimed invention creates a concurrent connection (i.e., a connection happening at the same time – see Specification: 0127, 0148, 0278) amongst the distinct accounts such that the promotion and marketing service performs monitoring of interactions with the message on the one or more third part applications. This subject matter, when taken in combination with compound consumer input used in triggering the message command, is not rendered obvious over the prior art. 
The most felicitous prior art of record includes Munisamy, which discloses various features in relation to the compound input functionality. Namely, Munisamy discloses various gestures including swipe, @ symbol, + symbol, etc. that provides an indication for sharing content such as an advertisement using a social media application resident on the device. Even assuming the social network application is akin to a third party application, and that the gesture-to-software application is analogous to a promotion and marketing application, there is not indication that the gesture-to-software application is representative of a promotion and marketing service account. More importantly, however, Munisamy is silent with respect to receiving either of account data (i) for accessing a promotion and marketing service account on behalf of a first consumer, or (ii) for accessing one or more third party application accounts (i.e., the social network account of Munisamy) on behalf of the first consumer, which enables connecting with the social networking application such that the system has a concurrent connection with the promotion and marketing service account and the one or more third party application accounts. 
At best, Munisamy provides for a plurality of applications (e.g., 0012, 0016, Fig. 2 #222) and implies some level of concurrent connection (such as by accessing the social networking account/application – e.g., 0021, 0032, 0042), but does not specifically provide reception of the account data to access those application accounts, or even data used to access the gesture-to-action software.  monitoring, by the promotion and marketing service account, the one or more third party applications for interaction with the message. 
Additionally, the Examiner acknowledges that monitoring interactions with shared content is known in the art, as demonstrated by Davis (US 20150081443). Davis discloses an advertising methodology for sharing advertisements, most notably describing tracking commerce activity engaged in by a recipient of a shared advertisement and/or monitoring if the recipient interacts with the advertisement (e.g., 0012, 0053). Though this may generically teach monitoring of interactions with shared content, Davis does not teach or render obvious the combination of a promotion and marketing service account, one or more third party service accounts, creating a concurrent connection subsequent to receiving account specific data for each service account, and monitoring the one or more third party applications for interaction with the message. 
Here again, the Examiner reiterates the emphasized limitations in combination with the compound consumer input-based sharing technique that is claimed. The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619